MOORE, Senior Circuit Judge
(dissenting):
Since I regard appellants’ conduct as having completely complied both with Congressional intent in enacting the Truth in Lend*886ing Act (the “Act”) and with making an accurate disclosure of the financial obligations of the purchasers as required by the Act, I must dissent from the majority opinion which in my opinion is based primarily on its views that appellants should have maintained a more error-proof bookkeeping department. Since the annual interest percentage calculation mistake did not affect the amount payable by appellants, it scarcely fits into the category of a misrepresentation or material omission. Nor can I reconcile the majority’s finding of good faith with the result they reach. The facts as I read the record disclose that on July 14, 1971 John and Sharon Mirabal (as co-buyers) signed a “Retail Installment Contract” on the occasion of their purchase of a new 1971 Buick from the seller-dealer Ed Murphy, a defendant herein. They financed the purchase by making a cash down-payment of $1696.65, by receiving a $600 credit on their turned-in 1964 Rambler and by financing the balance through GMAC on a thirty-six (36) months installment basis, which balance included the unpaid price of the car ($2,201), required physical damage insurance ($257) and a finance charge ($511.80).
All apparently went well for about six weeks when John Mirabal received a notice from Motorists Insurance Corporation (the insurer) that his insurance had been can-celled. He went to an attorney “for the insurance, for them cancelling me.” The insurance is not involved in this case but the attorney “went in and dug out” information and told Mirabal that there had been an increase in the annual finance charge (Tr. 54). Other than his belief that the annual percentage rate had been increased, Mirabal had no other complaints. Factually, there is no basis for the claim that the change in the percentage rate affected the finance charge as disclosed in the Contract. Mirabal testified “Q. Did you [sic] payment go up when the annual percentage rate was changed? A. No. * * Q. The payments remained the same, is that correct? A. Yes.” There was no increase in the finance charge, as Mirabal recognized by referring to the monthly payment specified in the Contract, which was $82.55 and by answering the question “Q. What are you paying now? A. $82.55”. (Tr. 58). In fact, Mirabal’s counsel so stipulated. (Tr. 59).
These undisputed facts refute the fallacious fact assumption by the district court and the majority that the mistaken percentage figuration would have resulted in a downward adjustment in a total of $69.38. To the contrary, the Mirabais’ financial obligation would not have been altered by one penny.
However, the attorney’s excavations went deep and he “dug up” enough theories under Sections 121 and 128 of the Truth in Lending Act (15 U.S.C. §§ 1631 and 1638), the Illinois Motor Vehicle Retail Installment Sales Act and the Illinois Sales Finance Agency Act as to cause the trial judge to enter a judgment in favor of plaintiffs jointly against GMAC and Ed Murphy jointly for $7,000 (seven violations — $1,000 each); against the same defendants jointly for $511.80 (the finance charge) under the Illinois Retail Installment Sales Act; and against GMAC for $615. under the Illinois Sales Finance Agency Act — a total of $8,126.80. On top of these amounts was to be an attorney’s fee to be fixed by the court. All this arising out of the purchase of a $4,497.65 Buick.
The amended complaint is based primarily on alleged failures to disclose information which it is claimed is required by the provisions of the Act: These alleged failures as stated in the complaint are “failing to make necessary disclosures of default, delinquency and similar charges, including attorney’s fees, storage charges, collection expenses, sales expenses, interest, unearned finance charges resulting from acceleration on default” (par. 7a); “failing to make such disclosures clearly, conspicuously and in meaningful sequence by not placing such disclosures adjacent to or near disclosures concerning installment due dates” (par. 7c); “failing to make all such disclosures above *887or adjacent to the place for the customer’s signature” (par. 7d); failure to disclose retained security interests (par. 7e); failure to use charts or tables to determine the annual percentage rate; failure to disclose that the rate should have been 12.83% instead of 11.08% as originally (until corrected) had been inserted in the contract; and failure to include certain charges not individually itemized in the finance charge.
To arrive at a proper decision attention must be focused primarily on the Contract itself and the statute and regulations with which it had to conform.
According to Congress’ own declaration the Act had as its purpose “to assure a meaningful disclosure of credit terms so that the consumer will be able to compare more readily the various credit terms available to him and avoid the uninformed use of credit.....” Congress declared that “[T]he informed use of credit results from an awareness of the cost thereof by consumers” (15 U.S.C., Sec. 1601). Thus far Congress has used, as the most significant, two expressions “awareness of the cost” and “meaningful disclosure of credit terms” —both expressions being completely subjective in nature. And, akin to that other anomaly in the law — that mythical and fictitious character the “reasonably prudent man” — the task of determining a subjective standard by objective criteria is left to the courts. Both “awareness” and “meaningful” must, of necessity, depend upon the capacity for understanding by the individual involved. Obviously, the laws cannot be written for separate intellectual levels. What will be meaningful to a C.P.A. business school graduate may not have any meaning to one who has not even had a grammar school education. Even the courts are not impervious to such bewilderment — witness the vast number of decisions under this very Truth in Lending Act on identical issues which have produced diametrically opposite results.1 As to “awareness”, the range would be even wider. There is no requirement of law that the potential purchaser of a car take an examination to establish his “awareness” of the manifold but necessary intricacies of contracts.
The Congress must have sensed these problems when it bestowed on the Board of Governors of the Federal Reserve System (the Board) the task of prescribing “regulations to carry out the purposes” of the Act “to facilitate compliance therewith” (Sec. 105). The Board attempted to comply by issuing Regulation Z, 12 C.F.R. §§ 226.1 et seq. which regulations were, in effect, instructions to the future contract draftsman of what to do and how to do it. Thus the disclosures had to be made together “on the same side of the page and above or adjacent to the place for the customer’s signature.” Reg.Sec. § 226.8. Items to be disclosed included the amount, or method of computing the amount, of any default, delinquency, or similar charges payable in the event of late payments, a description of the security interest retained by the creditor, any penalty imposed for prepayment of princi*888pal and identification of the method of computing any unearned portion of the finance charge in the event of prepayment.
Bearing in mind the essential purpose of the Act and the instructions issued by the Board, I turn to the Contract in issue.
The “Retail Installment Contract”, reproduced in reduced form as an “Appendix” hereto, is a printed document, which details in clear and concise form the financial information which a buyer would need to be informed of his financial obligations. In bold type he is advised of the “CASH PRICE” of the car he is purchasing— $4,497.65. He sees the amount credited on his 1964 Rambler turn-in — $600. and his cash downpayment — $1,696.65. The “UNPAID BALANCE OF CASH PRICE” (an important item to him) is a simple arithmetical calculation stated as $2,201.00.
Since the buyer was electing to pay this balance over a period of three years, property damage insurance and a finance charge for the installment method of payment would add to the cost. These two charges are also disclosed in bold type, namely, insurance as $259. and the “FINANCE CHARGE” as $511.80. The “ANNUAL PERCENTAGE RATE” is stated as 11.08% (this figure was in error but was corrected by notice). These amounts added to the original cost of the car less credits came to $2,971.80 making the total cost to the purchaser (car, insurance and finance charges) $5,268.45, which is stated as “DEFERRED PAYMENT PRICE”.
On the reverse side of the document entitled “ADDITIONAL TERMS”, is a series of paragraphs defining buyer-seller rights “in the event” that certain contingencies occur. The most important of these paragraphs from the buyer’s point of view would be paragraph 6 which deals with the consequences “In the event the buyer defaults in any payment due hereunder Under such circumstances “the seller shall have the right, at his or its election, to declare the unpaid balance, * * * immediately due and payable . . . .” If the seller had cause and chose to exercise this option, it would have the effect of creating a prepayment which would entitle the buyer to the “PREPAYMENT REBATE” of the FINANCE CHARGE as computed in accordance with the Rule of 78 as specifically set forth in paragraph 13 on the face of the contract.
Finally, the buyer’s monthly obligations for the ensuing 36 months are clearly disclosed in item “10. PAYMENT SCHEDULE” as 36 payments of $82.55 to commence on August 28,1971. The “ANNUAL PERCENTAGE RATE” is stated as “11.08% — subsequently changed by GMAC to “12.83%”, which change, as previously stated, did not affect the finance charge or monthly rate.
The printed contract form measures some 15 inches in length. The “ADDITIONAL ITEMS” page on the reverse side is of equal length. Thus, if the entire contract were printed on one side of a paper (and all above the purchaser’s signature) it would have been an unwieldy document of some 30 inches in length — not unlike an ancient Egyptian papyrus scroll. Query, whether such a scroll would have been a “meaningful disclosure” in a “meaningful sequence”. Rather would it not have brought forth an attack by some astute attorney that it had the opposite effect?
The court below, however, came to the conclusion that the “ADDITIONAL TERMS” on the reverse side, such as the contingencies of default, delinquency, security interest, attorneys’ fees and expenses as well as expenses and attorneys’ fees on repossession, should have been on the other (or disclosure) side. Accordingly, it found, out of this one transaction, seven separate violations of the various statutes and imposed penalties of $1,000 for each plus the $511.80 finance charge and $615 for an alleged violation of an Illinois statute.
My essential disagreement with the conclusions of the court below stems from its *889findings in substance that items on the reverse side should under the law have been on the opposite side and were in effect “charges” which had to be disclosed thereon. None of the items were in fact actual “charges” and at the time of the signing of the Contract could not have been incorporated into the calculation of any figure expressing the financial obligation of the purchasers because they were unknown or contingent and prefaced by “In the event that . . .”. An example will suffice. If the purchaser failed, to pay, if the seller had to repossess the car, if there were storage and other expenses and if attorneys’ fees were incurred in the process, the purchaser would be liable. These highly contingent items — then incapable of ascertainment — could not possibly have been incorporated into any figure entitled a finance charge; yet the court below found that “Plaintiffs were entitled to disclosure of the total finance charge, including charges for [subsequent and contingent or unknown items] * * * ” (Opinion, Conclusions of Law, par. 3 a-g).
In a rather recent case, Morris v. First National Bank of Atlanta and Car Circus Company (N.D.Ga.1975) CCH Consumer Credit Guide, ¶ 98,568, the court was faced with the claim that the defendants there had failed to disclose the right to accelerate as a delinquency or late charge. The court came to the conclusion that “disclosures relating to possible additional costs, that are occasioned by a default of the borrower and that cannot with certainty be determined at the time of a credit transaction, are not required by the Act or Reg. Z.” I agree with the court’s reasoning. Accordingly the court found that “no violation of the Act or Reg. Z has been demonstrated by the plaintiffs,” and recommended that the complaint be dismissed. The same judge had come to a similar conclusion in McDaniel v. Fulton National Bank of Atlanta, (N.D.Ga. 1974) CCH Consumer Credit Guide, 198,683, finding no violation and dismissing the petition, saying, as can be said here, “acceleration, in and of itself, does not increase the amount of the debt by one penny.” (p. 88, 264).
Even more recently (July 25, 1975) Judge Gurley2 in a very similar situation but where the motor vehicle had actually been repossessed by the vendor pursuant to a provision authorizing repossession for failure to pay insurance premiums, said, as could be said here, mutatis mutandis: “The contract executed is very clear in all respects. The date of the contract, the total purchase price of the new car, the cost of the life insurance, the allowances for the old car, the balance due on the old car, the Pennsylvania Sales Tax, the vehicle registration cost, the amount of the finance charge, the unpaid balance, the total payments required, the annual interest percentage rate, and when the payments were to commence are all fully and completely set forth and contained in a most clear and intelligent manner.”
The court there concluded that “all disclosures required by the Act and Regulation Z were properly made to the plaintiffs in the installment sale contract.” Eric Jones, et al. v. East Hills Ford Sales, Inc., et al., 398 F.Supp. 402 (W.D.Pa.1975) (now on appeal). See also Johnson v. McCrackin-Sturman Ford, Inc., 381 F.Supp. 153 (W.D.Pa.1974), reaching a different result.3
The fundamental purpose of the Act was to protect consumers, but the courts should be mindful of the admonition expressed in Shields v. Valley National Bank of Arizona, 56 F.R.D. 448, 451 (D.Ariz.1971) “The Act should be strictly enforced by the courts but should not be allowed to be used as means of oppression or harrassment or unjust enrichment.” In addition, the comment by way of footnote by the court in McDaniel, *890supra, may well be heeded that “Borrowers are in court re Truth-in-Lending complaints, not arising from failure of borrower to receive or understand critical information with respect to costs and charges incident to the credit transactions, but resulting from mere defense mechanisms, conceived by specializing TIL attorneys to defeat collection of creditors’ suits to enforce payment of the underlying debt . [N]either the prior abuses against consumers [n]or the present novel arguments of inspired counsel should persuade this Court to decree a violation where the Act and Regulations fail to specify a disclosure requirement.” p. 88, 260.
In the case now before us there was no default bringing into being any of the contingencies of the Contract and no claim of lack of understanding of any of the essential financial terms. Nor are the arguments here advanced being used “to defeat collection of creditors’ suits to enforce payment of the underlying debt.” McDaniel, supra. They are being used to foist upon the seller and financing agency penalties for violations which I find to have been nonexistent.
Much is made by plaintiffs, the court below and the majority of the alleged error in stating the annual percentage rate. In so doing, plaintiffs are creating windmills at which to tilt. The testimony established that the stated “ANNUAL PERCENTAGE RATE” was a calculation or conversion rate obtained from the finance charge — not the rate by which the finance charge was calculated. There was no refutation of this fact.
Thus Mr. Roark, Credit Manager of GMAC, testified that the finance charge of $511.80 was based on interest at 6.95% and that “The annual percentage rate is a converted rate on an annual — it’s a true interest rate on an annual basis.”; it is the finance charge translated into different terms. If any error were made in the annual percentage rate but not in the finance charge a correction of the rate would not cause any change in the finance charge. (Tr. 86). In other words: “Q. * * * But the annual percentage rate is a conversion indicating what the 6.95 add-on would be at true interest, is that correct? A. Yes.” As the court itself observed “the change that you discussed there in no way affected the total amount payable, and that the total amount payable under the contract remained the same as it was when it was first contracted for?” which elicited the answer “There’s no change in the finance charge or the payments or the amount. It has no bearing on it other than the disclosure.” (Tr. 87) 6.95 per cent was the rate in fixing the finance charge, the original disclosed conversion rate was 11.08 and the corrected notice was 12.83. This was only a mathematical conversion error. The finance rate, the payments and the gross amount remained the same (Tr. 87).
Plaintiffs’ counsel endeavored to assert his own theories of calculation on his own hypotheses. Thus, whereas the witness had said that the finance charge is computed first and then converted to an annual percentage rate, counsel said “I am doing the reverse” (Tr. 91), and upon this hypothesis claimed that the finance charge would be somewhat less. Counsel pursued his “reverse” theory at length but the witness adhered to the method actually used, saying: “You [counsel] are starting with an annual percentage rate. We are starting with a finance charge.” (Tr. 94) and asserted that counsel was “working backwards.” (Tr. 95). All that emerged from this exchange with the witness by counsel and court was that if some other method of calculation had been used the finance charge might have been some fifty to one hundred dollars lower. But lawsuits should not be decided on such speculative hypotheses. It is difficult to understand the trial court’s finding that plaintiffs were entitled to receive a corrected statement (in fact they did receive one) and to an adjustment in the finance charge (none was required because the facts clearly indicated that it remained the same).
*891At most, any error in mathematically computing the conversion rate would fall into a harmless error category. § 1640(b) allows a creditor to avoid liability under the Truth in Lending Act for errors:
“A creditor has no liability under this section for any failure to comply with any requirement imposed under this chapter, if within fifteen days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to insure that the person will not be required to pay a finance charge in excess of the amount or percentage rate actually disclosed.”
In this case notice was given and no adjustments were necessary because there was no excess finance charge.
Since, to me, it is clear that the difference in the stated annual percentage rate figure did not affect the FINANCE CHARGE, I find it unnecessary to pass upon the “unintentional error” defense and the post-trial pleading problems presented. However, a review of the record discloses sufficient proof to justify its inclusion as an issue, F.R.Civ.P. 15(b) and the conclusion that it was unintentional.
Nor do I find any merit to the suppositious claim that a security interest attached to personal property left in the vehicle.
Taking into consideration the purpose of the Truth in Lending legislation and the directions given by the Board in Regulation Z, I am left with the firm conviction that the Contract conformed to the Act and Regulation Z and that the purchasers received the full benefit of the “informed use of credit” which Congress wished to bestow upon them in clear, conspicuous and meaningful sequence. To adopt plaintiffs’ version of how the Contract should have been drawn would lead only to the confusion of the very group of consumers Congress desired to protect.
Although agreeing with the majority as to multiple recoveries, I disagree that separate awards should be made to each of the Mirabais. They bought one Buick as husband and wife. As such they were one entity. Payment for the car was a single obligation.
I agree with the majority’s conclusions as to any liability under the Illinois statutes.
In conclusion, I would reverse the judgment of the district court.
Appendix to follow.
*892APPENDIX




*893



*894



*895



. Thus, for example, some courts have held that a disclosure statement must describe contractual provisions for acceleration of principal and recovery of collection costs. See, e. g., Woods v. Beneficial Finance Co., 395 F.Supp. 9 (D.C.Or.1975) (Acceleration clause not a “charge” but should be disclosed in futuro); Meyers v. Clearview Dodge Sales, Inc., 384 F.Supp. 722 (E.D.La.1974); Johnson v. McCrackin-Sturman Ford, Inc., 381 F.Supp. 153 (W.D.Pa.1974) (now on appeal); Garza v. Chicago Health Clubs, Inc., 347 F.Supp. 955 (N.D.Ill.1972); Pollock v. Avco Financial Services, Inc., 4 CCH Consumer Credit Guide ¶ 98,-766 (N.D.Ga.1974); Pugh v. American Tractor Trailer, Inc., 4 CCH Consumer Credit Guide ¶ 98,827 (D.Conn.1974) (semble). Other courts have reached the opposite conclusion. Washington Motor Sales, Inc. v. Ferreira, 329 A.2d 599; CCH Consumer Credit Guide ¶ 98,688 (N.J. Essex Co. 1974); cf., Evans v. Household Finance Corp., CCH Consumer Credit Guide ¶ 98,678 (S.D.Iowa 1974). In some instances decisions conflict in the same jurisdiction. Compare Jones v. East Hill Ford Sales, Inc., 398 F.Supp. 402 (W.D.Pa.1975) (now on appeal) with Johnson, supra, and compare Hamlet v. Beneficial Finance Co., CCH Consumer Credit Guide ¶ 98,646 (N.D.Ga.1974) with Pollock, supra.


. Senior District Judge, Western District of Pennsylvania.


. Upon appeal, the Court of Appeals for the Third Circuit reversed in a comprehensive opinion filed December 16, 1975.